Citation Nr: 1200501	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for memory loss, to include as secondary to a traumatic brain injury.

5.  Entitlement to service connection for a headache disability, to include as secondary to a traumatic brain injury or as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a sleep disability, to include as secondary to a traumatic brain injury or as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2007.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  This case was remanded by the Board in March 2010 for additional development.

The issues of entitlement to service connection for memory loss, a headache disability, and a sleep disability are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed lumbar spine disability is not related to military service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed cervical spine disability is not related to military service.

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral shoulder disability is not related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A cervical spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A bilateral shoulder disability was not incurred in or aggravated by active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records show that he complained of low back pain in September 2006.  The Veteran's service medical records are otherwise negative for any complaints or diagnoses of lumbar spine, cervical spine, or shoulder disabilities.  The Veteran specifically stated that he did not have, and had never had, a painful shoulder or recurrent back pain or back problems in an August 2007 separation report of medical history.

After separation from military service, in a February 2008 VA outpatient medical report the Veteran complained of pain which "starts in his neck and goes into his shoulder blades."  After physical examination, the diagnosis included back pain.  The examiner opined that "poss[ibly] the neck pain is related to stressors (going from military life to civilian life)."  In a February 2008 VA x-ray examination report, the Veteran complained of pain and spasms in his neck and shoulder blades.  On views of the Veteran's cervical spine, no abnormalities were noted.  The medical evidence of record shows that the Veteran has consistently complained of low back, neck, and shoulder pain since February 2008.

In a June 2008 VA outpatient medical report, the Veteran complained of upper trapezius pain.  He reported that he was "an auto mechanic and currently has forward head posture and upper trap[ezius] co[m]pensatory movement secondary to job."

In an October 2008 VA general medical examination report, the Veteran complained of pain in both shoulders since 2003.  He reported that the pain generally occurred with movement of his neck.  The Veteran also reported experiencing lumbar spine pain since 2003, mainly when lying down.  After physical examination, the relevant diagnoses were cervical spine strain with radiculopathy of pain to both shoulders, lumbago, and chronic shoulder pain with range of motion of the cervical spine which was probably just a problem with his cervical spine with nerve involvement.  On subsequent x-ray examination, the Veteran's lumbosacral spine was normal, but there was mild degenerative joint disease in the Veteran's shoulders.

In May 2010 VA joints and spine examination reports, the Veteran complained of bilateral shoulder pain with a date of onset in approximately 2004.  He reported that he was unsure of exactly what caused the discomfort and stated that he thought it was from laying on his back and raising his head to do mechanical work.  The Veteran denied experiencing any shoulder problems and reported that his intermittent discomfort only involved his bilateral trapezius muscles.  On x-ray examination of the Veteran's thoracic spine, lumbosacral spine, and bilateral shoulders, no abnormalities were noted.  The diagnoses were lower cervical and upper thoracic strain, normal on examination; lumbago, normal on examination; and bilateral trapezius muscle strain, normal on examination.  The examiner opined that the Veteran's chronic lumbago, lower cervical and upper thoracic strain/discomfort, and bilateral trapezius muscle strain were all "likely due to the physical demands of his employment doing demolition and the automobile wreck repair work."  In addition, the examiner opined that the Veteran's bilateral trapezius muscle strain was also "directly related to his cervical and upper thoracic strain/discomfort."  All of the opinions given were based on various aspects of the Veteran's lay statements, medical history, employment history, medical records, and physical examinations.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed lumbar spine, cervical spine, right shoulder, and left shoulder disabilities are not related to military service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of a lumbar spine, cervical spine, right shoulder, or left shoulder disability.  While the Veteran has current diagnoses of all of those disabilities, the competent evidence of record does not relate any of them to military service or to a service-connected disability.  

The only medical opinions of record which comment on the etiology of the disabilities are the February 2008 VA outpatient medical report and the May 2010 VA joints and spine examination reports.  The February 2008 VA outpatient medical report stated that the Veteran's neck pain was possibly related to his transition from military to civilian life.  The May 2010 VA joints and spine examination report specifically opined that none of the Veteran's disabilities were related to military service.  In addition, while the medical evidence of record also states that the Veteran's currently diagnosed left and right shoulder disabilities are likely related to his cervical spine disability, secondary service connection is not warranted as service-connection is not currently in effect for a cervical spine disability.  38 C.F.R. § 3.310 (2011).

The Veteran himself has made multiple statements regarding the etiology of his currently diagnosed lumbar spine, cervical spine, left shoulder, and right shoulder disabilities.  The Veteran's statements are competent to the extent that they comment on observable symptomatology, however they are not competent to establish medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, to the extent that the Veteran's statements discuss the etiology of his lumbar spine, cervical spine, left shoulder, and right shoulder disabilities, his statements alone are not sufficient to prove they are related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his lumbar spine, cervical spine, left shoulder, and right shoulder disabilities are related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

To the extent that the Veteran's statement comment on continuity of symptomatology, the Board finds that they are competent but outweighed by the medical evidence of record.  While the Veteran reports continuity of symptomatology, such a report is inconsistent with his service medical records which include almost no complaints of any of those disabilities, and the August 2007 separation report of medical history in which the Veteran actively denied experiencing back and shoulder problems.  While the Board is aware of the Veteran's claims that he did not report his in-service symptoms, the fact remains that the Veteran's service medical records actively refute his claims of continuity of symptomatology.  In the absence of any medical evidence relating the Veteran's currently diagnosed lumbar spine, cervical spine, left shoulder, and right shoulder disabilities to military service, the Board finds that the Veteran's unsupported post-service claims of continuity of symptomatology are insufficient to demonstrate that the various disabilities are related to military service, because they are outweighed by his responses on the separation examination that he did not have back or shoulder problems, which the Board finds more persuasive.

In addition, the Board notes that an October 2008 VA x-ray examination noted mild degenerative joint disease of the shoulders.  The Veteran complained of painful motion at that examination, but the examiner found that the pain was a problem with cervical spine nerve involvement.  The Board finds that evidence does not show a noncompensable level of limitation of motion with x-ray evidence of arthritis which would be required to establish service connection on a presumptive basis for a compensably ratable showing of arthritis within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Code 5003 (2011).  In addition, the subsequent May 2010 examination, x-rays did not find any abnormalities.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran had compensably ratable arthritis of the shoulders within one year following separation from service.  Therefore, the claim for service connection for bilateral shoulder arthritis on a presumptive basis must be denied.

Accordingly, the preponderance of the evidence of record shows that the Veteran's currently diagnosed lumbar spine, cervical spine, right shoulder, and left shoulder disabilities are not related to military service or to a service-connected disability.  Therefore, service connection for a lumbar spine disability, a cervical spine disability, a right shoulder disability, and a left shoulder disability is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran seeks service-connection for memory loss, a headache disability, and a sleep disability.  The evidence of record includes lay statements from the Veteran and a fellow service member which state that, during military service, the Veteran hit his head on numerous occasions and fell down ladders at least three times, resulting in momentary loss of consciousness.  Lay statements are competent to attest to factual matters of which the lay persons had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the statements of the Veteran and the fellow service member are competent to demonstrate that the Veteran experienced the head injuries he reported during military service.  In addition, while the Veteran's service medical records are negative for any reports of head injuries, memory loss, a headache disability, or a sleep disability, in a February 2008 VA outpatient medical report, the Veteran complained of sleep impairment, short term memory impairment, and severe headaches at least one to two times per month.  Thus, the medical evidence of record shows that the Veteran was complaining of those symptoms approximately two months after his separation from military service.  Such a temporal proximity is consistent with symptoms which the Veteran claimed he experienced, but did not report, during his military service.  Therefore, the Board finds the Veteran's reports of in-service head injuries and symptomatology to be credible.

In April 2010, the Veteran was provided with a VA mental disorders examination.  That examination included commentary on the Veteran's complaints of memory loss, headaches, and sleep impairment.  Following an extensive review of the evidence of record, the Veteran's reported history, a psychiatric examination, and diagnostic testing, the Axis I diagnosis was cognitive disorder.  While the examiner provided some medical opinions regarding the etiology of the Veteran's various complaints, the report specifically stated that "neuropsychological testing could better support the diagnosis of Cognitive Disorder, the results [of the] current screening using the [Montreal Cognitive Assessment] supports the need for more comprehensive neuropsychological testing which is outside the parameters of this examination."  Accordingly, the medical evidence of record shows that the Veteran needs a neuropsychological examination to determine the true nature and etiology of his currently diagnosed cognitive disorder.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric examination, with neuropsychological testing, to ascertain the nature and etiology of any cognitive disorder found.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide a diagnosis of all cognitive disorders found, and should specifically state whether any memory loss, headaches, or sleep impairment is related to the cognitive disorder, either directly or by aggravation.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current cognitive disorder is related to the Veteran's active service.  In providing the opinion, the examiner is specifically instructed to consider the Veteran's reports of in-service head injuries to be credible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  If any cognitive disorder, memory loss, headache disability, or sleep disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.  In addition, the examiner should state whether it is as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by memory loss or a sleep disorder that cannot be attributed to any known medical causation.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


